               Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

____________________________________
                                    :
SHANICE KING,                       :                            CIVIL ACTION NO.
      Plaintiff                     :
                                    :                            JURY TRIAL REQUESTED
      vs.                           :
                                    :
CHRISTINE LEE, DMD, LLC,            :                            JANUARY 15, 2021
      Defendant                     :
____________________________________:

                                             COMPLAINT

     I.        JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over this Action under 28 U.S.C.

§§ 1331 and 1341 42 U.S.C. §2000e-5, insofar as the matters in controversy are brought pursuant

to 29 U.S.C. §§2612 and 2620 et seq., the legislation amending certain provisions of the Family

and Medical Leave Act, known as the Families First Coronavirus Response Act.

          2.      Venue in the District of Connecticut is proper because at all times relevant, Plaintiff

resided in Connecticut, Plaintiff worked in Connecticut, and Defendant is incorporated and has its

principal place of business in Connecticut.

    II.        PARTIES

          3.      At all times set forth herein, the Plaintiff, Shanice King, was a resident of

Waterbury, Connecticut.

          4.      At all times set forth herein, the Defendant, Christine Lee, DMD, LLC, was a

limited liability company organized under the laws of the State of Connecticut.]

          5.      The Defendant operates a general dentistry and prosthodontic dental practice

located at 52 Beach Road, Suite 203, in Fairfield, Connecticut.
               Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 2 of 6




   III.        FACTUAL ALLEGATIONS

          6.      At all times relevant hereto, the Defendant was a company with fewer than 500

employees subject to the Families First Coronavirus Response Act (“FFCRA”).

          7.      Pursuant to the FFCRA, employers were obligated, through December 31, 2020, to

provide up to 12 weeks of leave to an employee who cannot work because the employee needed

to care for a child who’s school was closed due to the COVID-19 pandemic.

          8.      Plaintiff began working for the Defendant, through its predecessor in interest in

2017 as a Clinical Dental Assistant.

          9.      This was a full-time, Monday through Friday position.

          10.     Plaintiff has a school-aged child that attends Capitol Preparatory Harbor School

located in Bridgeport, Connecticut.

          11.     In or around late-August of 2020, Plaintiff’s child’s school announced that it would

be conducting the 2020 / 2021 school year through one of two models: (1) a fully remote distance

learning model, or (2) a hybrid model whereby students attended school in-person two days per

week and participated in remote distance learning three days per week.

          12.     Parents had the option to choose which of these two models their children would

participate in.

          13.     This created a conundrum for Plaintiff, who relied on her child being present in

school for childcare so that she could go to work and perform her job duties with Defendant.

          14.     Plaintiff, with the assistance of family members, was able to arrange alternative

childcare options for her child during days when school was remote, with the exception of

Mondays, when she could not find other childcare.




                                                   2
          Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 3 of 6




       15.      Plaintiff advised Defendant’s owner, Christine Lee (“Lee”), of this impending

issue, and in response, Lee advised Plaintiff of the existence of the FFCRA and the ability for her

to take Monday’s off to care for her child.

       16.     Accordingly, beginning in or around late August or early September 2020, Plaintiff

began taking time off to care for her child pursuant to the FFCRA.

       17.     On or around November 19, 2020, Lee asked Plaintiff what plans were for Mondays

when the ability to take childcare leave under the FFCRA expired at the end of 2020. Plaintiff

replied that she hadn’t formulated a plan yet.

       18.     Lee stated to Plaintiff in response that she could not continue operating the

Defendant down a Dental Assistant on Mondays.

       19.     Plaintiff replied that she understood and that she would figure something out that

would allow her to resume working Mondays after the end of 2020.

       20.     Thereafter, at the end of the workday on November 23, 2020, Lee asked to meet

with the Plaintiff in her office. There, Lee informed Plaintiff that she would have to “let her go”

without providing any explanation as to why.

       21.     Upon information and belief, Lee told Defendant’s staff on November 24, 2020 that

the Plaintiff had been let go due to “scheduling issues.”

       22.     Plaintiff’s only “scheduling issue” was her inability to work on Monday due to her

child’s remote school schedule, which absence was protected by the FFCRA.

COUNT ONE:             FFCRA INTERFERENCE IN VIOLATION OF 29 U.S.C. § 2615

       23.     All preceding paragraphs are incorporated into this Count as if fully set out herein.

       24.     The Defendant is a company with fewer than 500 employees and was subject to the

FFCRA.

       25.     Plaintiff was eligible for leave under the FFCRA.
                                                 3
          Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 4 of 6




       26.     Plaintiff engaged in activity protected by the FFCRA when she exercised or

attempted to exercise her rights to leave under the FFCRA by, inter alia, informing Defendant of

her inability to report to work on the basis of a qualifying need related to a public health emergency

in accordance with 29 U.S.C. § 2612(a)(1)(F) and § 2620, namely, that Plaintiff was “unable to

work…due to a need for leave to care for” her minor child, whose school or “ha[d] been

closed…due to a public health emergency.”

       27.     The Defendant unlawfully interfered with Plaintiff’s exercise or attempted exercise

of rights under the FFCRA, in one or more of the following ways:

               a.      Prior to the completion of Plaintiff’s protected activity, Defendant

                       terminated Plaintiff’s employment on account of her inability to report to

                       work or because of her use of leave under the FFCRA.

       28.     The Defendant’s unlawful conduct, as aforesaid, deprived Plaintiff of her rights

under the FFCRA.

       29.     As a result of Defendant’s unlawful conduct, as aforesaid, Plaintiff has sustained

lost wages, has been deprived of benefits to which he was entitled, has been deprived of the

benefits of gainful employment into the future, and has incurred or will incur attorneys’ fees and

costs in securing her rights through this Action.

COUNT TWO:             FFCRA RETALIATION IN VIOLATION OF 29 U.S.C. § 2615

       30.     All preceding paragraphs are incorporated into this Count as if fully set out herein.

       31.     The Defendant is a company with fewer than 500 employees and was subject to the

FFCRA.

       32.     Plaintiff was eligible for leave under the FFCRA.

       33.     Plaintiff engaged in activity protected by the FFCRA when she exercised or

attempted to exercise her rights to leave under the FFCRA by, inter alia, informing Defendant of
                                                    4
          Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 5 of 6




her inability to report to work on the basis of a qualifying need related to a public health emergency

in accordance with 29 U.S.C. § 2612(a)(1)(F) and § 2620, namely, that Plaintiff was “unable to

work…due to a need for leave to care for” her minor child, whose school or “ha[d] been

closed…due to a public health emergency.”

       34.     The Defendant unlawfully retaliated against Plaintiff due to her exercise or

attempted exercise of rights under the FFCRA, in one or more of the following ways:

               a.      In response to Plaintiff’s protected activity, Defendant terminated

                       Plaintiff’s employment.

       35.     The Defendant’s unlawful conduct, as aforesaid, deprived the Plaintiff of her rights

under the FFCRA.

       36.     As a result of Defendant’s unlawful conduct, as aforesaid, Plaintiff has sustained

lost wages, has been deprived of benefits to which he was entitled, has been deprived of the

benefits of gainful employment into the future, and has incurred or will incur attorneys’ fees and

costs in securing her rights through this Action.




                                                    5
            Case 3:21-cv-00065-VAB Document 1 Filed 01/15/21 Page 6 of 6




WHEREFORE, Plaintiff herby requests a trial by jury and prays for the following relief:

       1.      Money Damages for lost wages and employment benefits;

       2.      Reinstatement or Front Pay in lieu thereof;

       3.      Reasonable attorneys’ fees;

       4.      Interest;

       5.      Liquidated Damages;

       6.      Costs of this Action; and

       7.      All other awardable relief.

                                                    THE PLAINTIFF,
                                                    SHANICE KING



                                                    BY: ______________________________
                                                    Michael J. Reilly (ct28651)
                                                    CICCHIELLO & CICCHIELLO, LLP
                                                    364 Franklin Avenue
                                                    Hartford, CT 06114
                                                    Phone: 860-296-3457
                                                    Fax: 860-296-0676
                                                    Email: mreilly@cicchielloesq.com




                                                6
